DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-44 are pending. Claims 1-18 are being examined on the merits. Claims 19-44 are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed February 4, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on February 4, 2022 is acknowledged.
Claims 19-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement submitted August 23, 2019 has been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, an embedded hyperlink appears, at least, at para. 62.

Claim Interpretation
Claim 1 recites the limitation “measuring a value of an electrical characteristic … through the first conductor, a first moiety of a first label … attached to a first nucleotide, and the second conductor”. Since the labeled nucleotide is incorporated into a template oligonucleotide, and since oligonucleotide molecules are themselves charged, it seems that any current that flows through the 1st conductor – moiety – 2nd conductor pathway will additionally flow through the template strand itself. Thus, the recited limitation is being interpreted as not excluding at least some current flowing through the template strand in addition to the conductors and moiety. Claims 10 and 13 recite similar limitations and are being interpreted the same as the claim 1 limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 6-8, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vakili1 (WO 2017/189930 A1).

Regarding independent claim 1, Vakili teaches … 
A method of determining a sequence of a nucleic acid using a sequencing device, the method comprising: adding a set of nucleotides to the sequencing device (para. 5: “systems for sequencing polynucleotide molecules”; para. 9: “directing to a gap a reaction mixture comprising one or more labeled nucleotide types”);
wherein: each nucleotide of the set of nucleotides is attached to a label compound comprising a moiety (para. 9: “directing to a gap a reaction mixture comprising one or more labeled nucleotide types”; para. 23: “one or more labeled nucleotide types may be labeled with a … moiety”);
the sequencing device comprises a tunneling junction, and the tunneling junction comprises a first conductor and a second conductor separated by an insulating layer (para 200: “detecting an increase in tunneling current between electrodes as nucleotide bases are incorporated or bound”; para. 314: “dielectric [insulating layer] … may form a spacing between … electrode[s]”);
elongating a nascent strand using a polymerase attached to the tunneling junction and connected to a template parent strand to be sequenced, wherein the elongating includes the polymerase incorporating a first nucleotide of the set of nucleotides into the nascent strand via hybridization to the template parent strand (para. 180: “nucleotide bases with labels interact with [a] … polymerase, … [the] polymerase may extend a … target DNA”; para 181: “a polymerase may be … bound to sidewalls of a structure … polymerase may be hybridized … to an oligo”);
measuring a value of an electrical characteristic through the first conductor, a first moiety of a first label compound attached to the first nucleotide, and the second conductor (para 200: “detecting an increase in tunneling current between electrodes as nucleotide bases are incorporated or bound”; para. 201: “a labeled moiety bound by … a polymerase may be able to bind or interact with both electrodes such that a measurable tunneling current may be detected as a result of an interaction of the label bound to a labeled moiety with both electrodes”);
and detecting the first nucleotide as being hybridized to the template parent strand using the value of the electrical characteristic (para 200: “detecting an increase in tunneling current between electrodes as nucleotide bases are incorporated or bound”; para. 201: “a labeled moiety bound by … a polymerase may be able to bind or interact with both electrodes such that a measurable tunneling current may be detected as a result of an interaction of the label bound to a labeled moiety with both electrodes”).

Regarding dependent claim 2, Vakili additionally teaches first and second electrodes, measuring an electrical characteristic, specifically current, detecting the first nucleotide as being hybridized to the template based on the electrical characteristic, and applying a voltage across the conductors (paras. 180-181, 200-201, 294).

Regarding dependent claims 6-8, Vakili additionally teaches wherein the moiety is selected from an organometallic compound, a nanoparticle, a conjugated aromatic and a conductive organic molecule, wherein the label comprises a terminator, and wherein each moiety of each label compound attached to each nucleotides in a set is the same type of moiety (paras. 84, 165-166, 184, 249).

Regarding dependent claim 10, Vakili teaches where the sequencing device comprises a plurality of tunneling junctions, each with the structure described in claim 2, and wherein each of the plurality performs the claim 2 method (paras. 10, 20, 183).

Regarding dependent claim 11, Vakili additionally teaches removing unincorporated nucleotides prior to measuring the value of the electrical characteristic (paras. 95, 146). 

Regarding dependent claim 13, Vakili additionally teaches cleaving the first label compound from the first oligonucleotide and then repeating the claim 1 method with a second set of nucleotides labeled with a different moiety than the first set of nucleotides (paras. 204-205; also see citations to claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vakili (WO 2017/189930 A1).
	 
Regarding dependent claims 3-5, Vakili additionally teaches measuring a value of the electrical characteristic and of a reference value, specifically a background tunneling current that passes through the first and second electrodes but not a labeling moiety (para. 330). Vakili does not specifically teach comparing the value of the electrical characteristic to a reference value, however, comparing a signal to a reference or control value is well-known in the art.
Vakili also does not specifically teach that the current is greater than 10 nA, but does provide teachings on how to select tunneling labels to generate particular currents (para. 74).

	Regarding dependent claim 9, Vakili additionally suggests using first and second labeled sets of nucleotides and detecting that the first nucleotide is hybridized to the template, while the second nucleotide is not hybridized to the template by comparing the value of the electrical characteristics to a reference value (paras. 180-181, 200-201, 204-205, 330). That is, as with claim 3 above, Vakili teaches measuring these values, and making such comparisons is well-known in the art.

	Regarding dependent claim 12, Vakili additionally suggests removing unincorporated nucleotides by rinsing with water (paras. 95, 146). Specifically, Vakili teaches removing unincorporated nucleotides and teaches rinsing the device with water, but does not specifically teach removing the unincorporated nucleotides with water.

Prior to the filing date of the instant invention, it would have been prima facie obvious to modify the Vakili method with the recited data comparison steps. The ordinary artisan would have been motivated to do so in order to optimize the method as needed through routine experimentation, and would have had an expectation of success as customizing data analysis is well-known in the art.
In addition, it would have been prima facie obvious to modify the Vakili method with the recited washing steps and electrical characteristics. The ordinary artisan would have been motivated to do so to optimize the method as needed through routine experimentation, and would have had an expectation of success as nucleic acid sequencing methods are well-known in the art.
	

Prior Art
Claims 14-18 are free of the art. 
The closest prior it is Vakili (WO 2017/189930 A1) and Ramanathan2 (US Patent App. Pub. No. 2007/0114180).
The teachings of Vakili are discussed above. However, Vakili does not teach or suggest the embodiment of the claim 1 method wherein the first and second conductors each comprise ferromagnetic material. Ramanthan is directed to devices for separating and detecting biomolecules using micro-channels and magnetic interactions. Ramanathan teaches a tunnel junction device with ferromagnetic conductors (e.g., para. 11), and teaches probes that are labeled with magnetic materials, where the probes are immobilized on the surface of the tunnel junction (e.g., paras. 15-16). A particular nucleic acid molecule is then detected if it binds to the immobilized probe. However, there does not appear to be any motivation for the ordinary artisan to modify the Vakili device with the ferromagnetic conductors, nor is it clear that doing so would result in a device that could be used for nucleic acid sequencing-by-synthesis, as described in Vakili.

Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-18 are being examined. Claims 1-13 are rejected. Claims 14-18 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Vakili was cited in the Information Disclosure Statement submitted August 23, 2019.
        2 Ramanathan was cited in the Information Disclosure Statement submitted August 23, 2019.